Grice, Justice.
Service upon the bill of exceptions after certification by the trial judge being waived 40 days after such certification and such service therefore not being perfected within 10 days as required by Code Ann. § 6-911, and filing of the bill of exceptions in the office of the trial court clerk being 43 days after certification and therefore not within 15 days as required by Code Ann. § 6-1001, this court has no jurisdiction of the writ of error, and it must be dismissed. Myers v. Hamil, 130 Ga. 607 (61 SE 403); DeLaPerriere v. Williams, 178 Ga. 274 (172 SE 919).

Writ of error dismissed.


All the Justices concur.